DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

The amendment filed April 27, 2021, has been entered.  Claims 1-5, 7 and 8 are currently pending in the application.  Claims 6 and 9-13 have been cancelled.  All previous objections to and rejections of claims 6 and 9-13 have been withdrawn in view of the cancellation of claims 6 and 9-13.  The previous objections to claims 5 and 8, and the previous double patenting, 112(b), 101, 102 and 103 rejections of claims 1-4 and 7 have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 1-5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tachdjian et al. (US 2005/0084506) in view of Hellfritsch et al. (Hellfritsch, C., Brockhoff, A., Stähler, F., Meyerhof, W., Hofman, T. 2012. “Human Psychometric and Taste Receptor Responses to Steviol Glycosides.” J. Agric. Food Chem. Vol. 60, pp. 6782-6793).
Regarding claims 1-5, 7 and 8, Tachdjian et al. teach taste modifying compositions comprising a mixture of an acrylamide and a flavor base (Abstract).  The compounds of Tachdjian et al. are taught to be sweet taste enhancers [0012] and in combination with other sweet compounds [0020].  These compositions are then taught to be added to flavored articles to modify their taste [0014].
Tachdjian et al. teach a generic acrylamide formula [0220-0223].  They teach that R2 can be “any of the various embodiments of R2 described herein above with respect to the amides of formula (I).

    PNG
    media_image1.png
    134
    270
    media_image1.png
    Greyscale

With regard to the R2 of formula (I), they teach that R2 can be a benzylic radical with an alkyl substituent group [0153-0154].  They also teach specific examples, shown below, 

    PNG
    media_image2.png
    260
    283
    media_image2.png
    Greyscale

and 

    PNG
    media_image3.png
    122
    409
    media_image3.png
    Greyscale

While these specific examples are reported as umami enhancing compounds, Tachdjian et al. generally describe the compounds as being effective as both umami and sweet-taste enhancing [0011]. Therefore, where Tachdjian et al. teach numerous acrylamide compounds, and generally teach acrylamides to modify sweet flavors, it would have been obvious to have provide compounds as claimed, including compounds according to claim 7, where n is 1, the dotted line represents a carbon-carbon double bond, R1 and R2 represent an OR5 group, with R5 representing a C1 alkyl group (from D16 above), and where R3 is H and R4 is a C2
Tachdjian et al. does not specifically teach glucosylated steviol glycosides or rebaudioside A as a sweet compound, however, Tachdjian et al. does teach that sweet compounds are known to activate the T1R2/T1R3 receptor [0040].
Hellfritsch et al. teach that rebaudioside A is a sweet tasting compound that is known to activate the TAS1R2/R3 receptor (p. 6787 col. 1 last 2 lines-col. 2, 1st paragraph).
Therefore, it would have been obvious to have combined an amide as taught by Tachdjian et al. with rebaudioside A with the reasonable expectation that the compound would modify the taste of the rebaudioside A.  This would have required no more than routine experimentation, as Tachdjian et al. teach their compounds in combination with sweet compounds known to activate the T1R2/T1R3 receptor [0040].

Response to Arguments

Applicant's arguments filed April 27, 2021, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional prior art cited on the PTO-892 (US .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791